I concur. However, I think it is not necessary for us to hold that the court could grant temporary alimony or support money, after the expenses for such support has been incurred, on the ground that the parties had stipulated to that effect. That question involves the same principles as *Page 365 
are involved in the question of whether the court may award attorney's fees and costs of trial after those expenses have been incurred. Section 40-3-3, U.C.A. 1943, provides for both in the same words. The possibility of obtaining credit in both instances are the same and the necessity for support is just as urgent as for attorney's fees. I think that all of the reasons given in the prevailing opinion in support of the second proposition are equally applicable to the first question. I, therefore, think we should base our decision on the question of alimony on those principles rather than base it on the stipulation.